        Case 1:19-cr-00119-SPW-TJC Document 87 Filed 02/05/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                     CR 19-119-BLG-SPW-l
                       Plaintiff,

  vs.                                          ORDER


 DOMINIQUE SEBASTIAN PARIS,

                       Defendant.


        This order refers Defendant's Motion to Change Plea(Doc. 86), pursuant to

28 U.S.C. § 636(b)(1)(B) and Rule 59(a), Fed. R. Crim. P., to United States

Magistrate Judge Timothy J. Cavan for purposes of scheduling and conducting the

change of plea hearing.

        IT IS FURTHER ORDERED that the trial set for February 22, 2021 is

VACATED for Defendant Paris only.

        DATED this              of February, 2021.



                                             SUSAN P. WATTERS
                                             United States District Judge
